Title: Joseph C. Cabell to Thomas Jefferson, 12 January 1817
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond. 12th Jan: 1817.
          
          Your favour of 1st inst is now before me. With the nature & object of the petition you allude to, I was already acquainted from having received an explanatory letter from your grandson, covering a copy of the remonstrance. I had also conversed as well with him as with mr maury. I advised mr maury without delay to have an interview with his colleague, and to endeavor to obtain his co-operation. He took this course & his colleague yielded a ready assent to the justice of the
			 remonstrance. Very soon after this mr maury became ill & for some time has not left his room. During this interval his colleague has changed sides and prepared the select committee for the rejection a report favorable to the petition. But at the date of my last enquiry, the subject was suspended till mr maury’s return to the House: when I expect he will be able to procure the rejection of the petition, or at least the modification you desire. Should it come to the Senate, you may be assured of my endeavors to have the bill altered in the manner you desire wish, which appears to me entirely conformable to reason & justice.
          Should Count Barziza’s petition succeed in the House of Delegates, I will not fail to pay every attention in my power to it, when it comes to the Senate.
          Doctor Smith has received information that Say’s treatise on political economy has been translated into English. He shortly expects a copy from England. Under these circumstances I consider myself absolved from my promise to you.
          I imagine you would be pleased to see a copy of the Bank bill which has recently passed the Sena House of Delegates: & I accordingly enclose one. This bill is now under the consideration of a committee of the Senate consisting of the four members from beyond the Ridge, and mr the Senator from Loudon. I think it will be much altered in the Senate, and perhaps it will fail entirely in the end. you will perceive that the part respecting the Literary fund merely gives banking powers to the present Literary fund, & in no other respects adds to the fund. The late Governor’s original shcheme of augmenting the fund to $2,000,000, by an addition of 6 pr Cent stock, to be created by the commonwealth, & of giving banking powers to the whole, has been essentially defeated been defeated. This Bill has engrossed nearly the whole attention of the Assembly since our meeting. It has not yet been accompanied in its progress by symptoms of great exasperation, but should it fail, as I think is probable, except as to a few western banks, there
			 will be much heat & violence. The petition from Port Royal is written by Col: Taylor.
          
          I never received, untill within the last few days, the late Governor’s letter of 18th Oct: appointing me one of the visitors of the Central College. I shall at all times be ready to attend to any business to which the appointment may give rise.Iapprehend fear it will be difficult if not impracticable to procure money for that Institution. The prevailing opinion seems to be to establish schools first, and colleges afterwards.Besides, when I
			 was at Staunton the very spot where the University was to be placed, was pointed out to me. And Should there be a bank at Staunton, you may expect to hear it called the Central Bank.
          
            I am, dear sir, faithfully yours,
            Joseph C. Cabell
          
        